Exhibit 10.44

 

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

WHEREAS, Ascent Solar Technologies, Inc., a Delaware corporation (the “Company”)
and Mohan Misra (the “Executive”) entered into an Executive Employment Agreement
dated as of April 30, 2007 (the “Agreement”); and

 

WHEREAS, the Company and Executive desire to amend the terms of the Agreement
relating to salary and hours devoted to the Company.

 

WHEREAS, the Company’s Compensation Committee has approved the amendment to the
Agreement.

 

NOW, THEREFORE, the Company and Executive agree that the Base Salary (as defined
in the Agreement) of the Executive shall be $161,625 beginning January 7, 2008,
and that Section 2 of the Agreement is amended and superseded in its entirety to
read as follows:

 

Duties.  The executive will devote at least 20 hours per week and his energies
and best efforts to the promotion of the business and affairs of the Company,
with responsibility to perform such duties as are specified from time to time by
the Board of Directors of the Company (the “Board”) and/or the chief executive
officer of the Company (the CEO)”. The Executive should report to the Board.

 

IN WITNESS WHEREOF, each of the parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of July 1, 2008.

 

 

COMPANY:

ASCENT SOLAR TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Gary Gatchell

 

Name:

Gary Gatchell

 

Title:

Chief Financial Officer

 

 

EXECUTIVE:

 

 

 

 

/s/ Mohan Misra

 

Mohan Misra

 

--------------------------------------------------------------------------------